         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

                     Applicant,
                                                              Civil Action No.

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.




               DECLARATION OF JAMES H. POWER IN SUPPORT OF
            APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. 8 1782

       JAMES H. POWER, hereby declares under penalty of perjury, pursuant to 28 U.S.C. §

1746 as follows:

       1.     I am a member of the law firm Holland & Knight LLP, counsel for Applicant

Tatiana Akhmedova (“Ms. Akhmedova” or “Applicant”) in the above captioned action as well as

in the pending litigation in the Republic of the Marshall Islands (“RMI”) (Case Nos. 2018-168 and

2018-169 before the High Court of the Republic). This application for discovery is sought on an

urgent and expedited basis primarily in response to the January 3, 2019 discovery order issued by

the RMI High Court authorizing discovery concerning the issue of alter ego (“Supplemental

Briefing Order”).   The parties have initially been given until January 31, 2019 to complete

discovery on certain factual questions concerning alter ego and other issues, and until February

13, 2019 to file supplemental briefs on the basis of discovery obtained. A true and correct copy

of Supplemental Briefing Order is annexed hereto as Exhibit 1.

       2.      I make this Declaration in support of the application of Ms. Akhmedova, to the U.S.

District Court for the Southern District of New York under 28 U.S.C. § 1782 (the “1782
         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 2 of 20



Application”) seeking discovery with respect to documents located in the United States and in this

judicial district in the possession, custody and/or control of American Express Bank Ltd New

York, Bank of America, N.A., Bank of New York Mellon, BNP Paribas S.A., Barclay’s Bank

PLC, Citibank, N.A., Commerzbank AG, Credit Suisse Deutsche Bank AG, HSBC Bank (USA)

N.A., J.P. Morgan Chase Bank, N.A., Societe Generale, Standard Chartered Bank, UBS AG and

Wells Fargo Bank N.A (hereinafter collectively referred to as “New York Banks”) for use in one

or more pending foreign proceedings:

   (i) The pending litigation against Qubo 2 Establishment (“Qubo 2”) and Straight

       Establishment (“Straight”) in the RMI Case No. 2018-169 seeking to recognize and enforce

       two English Judgments pursuant to the Uniform Foreign Money-Judgments Recognition

       Act, codified in the RMI at 30 MIRC Chp. 4 § 401 etseq., and to enforce the RMI judgment

       by obtaining the transfer of title and registration in the RMI for the luxury yacht named

       LUNA, (IMG No. 1010222) a vessel currently registered in the RMI with Certificate of

       Registry No. 5817-PY (the “Vessel” or “LUNA”). More specifically, discovery is sought

       in direct response to the RMI Court’s January 3, 2019, Supplemental Briefing Order,

       which, inter alia, directed further discovery concerning whether there is a sufficient factual

       basis for the English Court in the underlying action to exercise personal jurisdiction over

       Straight Establishment and Qubo 2 as alter egos of defendant Farkhad and to hold them

       liable as judgment debtors in the English Proceedings. Discovery obtained here will be

       presented in the RMI to confirm that there is a sufficient factual basis concerning the

       English Court’s alter ego holdings. Applicant has also sought relief in the RMI Action in

       the form of the appointment of a receiver pursuant to Marshall Islands Rule of Civil

       Procedure 66.    The requested discovery will also be used to supplement the pending




                                                 2
     Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 3 of 20



   application to show that while Farkhad and Straight continue to retain possession of the

   LUNA, they have failed to spend the required sums to maintain her condition and

   seaworthiness. Evidence of a lack of payments for crew, maintenance, inspections, and

   other necessary services to the LUNA are relevant to the issue of whether a receiver should

   be appointed as well as whether Straight or any other party has violated the preliminary

   injunction issued by the RMI with respect to transferring, moving or otherwise interfering

   with the LUNA.

(ii) The pending litigation against the Vessel in rem and Straight Establishment, as owner, in

   the RMI pursuant to MIRCP Supplemental Admiralty Rule D for declaratory judgment as

   to the rightful owner of the Vessel and to obtain possession of the Vessel, wherever located.

(iii) The pending litigation in the United Kingdom (High Court of Justice, Family Division,

   Case No. FD13D05340), which is continuing as it now concerns violations by Farkhad

   Akhmedov (“Farkhad”), Cotor Investment, S.A. (“Cotor”), Qubo 1 Establishment (“Qubo

    1”), Qubo 2, Straight, and Avenger Assets Corporation (“Avenger Assets”) of the UK

   Freezing injunctions. The discovery obtained here will be used to prove such violation as

   well as to make additional motions to add judgment debtors on grounds of alter ego as

   more information is gathered to demonstrate that Farkhad Akhmedov has continued to use

   a web of companies and agents to transfer, hide, secret and otherwise violate numerous

   court orders including disclosure order and turnover order issued by the High Court of the

   United Kingdom.

(iv) The pending litigation in Dubai, UAE which involves the arrest of the vessel LUNA.

(v) The pending litigation in the Isle of Man which includes similar actions by Ms.

   Akhmedova to determine ownership over property, enforce freezing injunctions, restrain




                                             3
          Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 4 of 20



         assets and obtain turnover of property which has been removed or otherwise transferred by

         Farkhad Akhmedov in violation of various court orders.

     (vi) The pending litigation in Liechtenstein filed on May 12, 2017, which involves a criminal

         proceeding as well as a Liechtenstein civil action in which Applicant has obtained a

         freezing order over Qubo 1 and Qubo 2 assets, and payment orders requiring them to

         transfer to Applicant the sums owed pursuant to the English Judgments.

         3.     I am fully authorized to make this Declaration by Ms. Akhmedova. I am fully

familiar with the facts of this case, as well as the relevant facts of the foreign proceedings listed

above that are pending. I am duly admitted and licensed to practice in the Republic of the Marshall

Islands (Admission No. 193) and indeed I am counsel of record for Applicant in the pending RMI

Action. Unless stated otherwise, the statements herein are based on my personal knowledge from

my involvement in Ms. Akhmedova’s case, as well as my review of relevant documents in

connection with proceedings pending the RMI, United Kingdom, Isle of Man, Liechtenstein and

Dubai.

                                THE PARTIES AND BASIC FACTS

I.       The United Kingdom Proceedings

         4.     The divorce and related proceedings between Applicant and Farkhad have received

global press coverage in part because it has been considered “Britain’s Most Expensive Divorce”

and a primary asset is one of the largest and most expensive yachts in the world - LUNA. The

NY Times recently ran an article highlighting the cross-border fight for the LUNA. A true and

correct copy of the NY Times article and other LUNA-related articles is annexed hereto as Exhibit

2}1


1 Found at https://www.nvtimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html
             Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 5 of 20



        A.       The Divorce and Initial Money Judgment

        5.       Applicant issued a divorce petition in London on October 24, 2013.                           Ms.

Akhmedova was granted a decree nisi, stating that the English Court saw no reason why the couple

could not divorce, on December 2, 2015. The decree nisi was made absolute on December 15,

2016.

        6.       An eight-day Financial Remedy Hearing was heard in the Family Division of the

English High Court in November and December 2016. The purpose of the Financial Remedy

Hearing was to establish the value of the couple’s assets and to decide how to divide that value in

a final distribution. During this time frame of the divorce proceeding and leading up to the

Financial Remedy Hearing, Farkhad Akhmedov took significant steps to create a web of

companies to receive hundreds of millions of dollars of transfers of estate property.

        7.       On November 30, 2016 (the second day of the Financial Remedy Hearing) the

LUNA, a luxury yacht beneficially owned by Farkhad via corporate shell and registered in the

Marshall Islands with Certificate of Registry No. 5817-PY, was transferred from its corporate

owner, Avenger Assets, to another entity, Stem Management Corporation (“Stern Management”)

at the instruction of Farkhad. One day later, on December 1,2016, the Vessel was again transferred

at the instruction of Farkhad from Stem Management Corporation to Qubo 2. Attached as Exhibit

3 are true and correct copies of RMI registration documents reflecting transfer of the Vessel,

including a Special Power of Attorney in favor of three persons, principals and/or managers of Y.

CO.,2 the current manager of the Vessel, who has been managing the LUNA for several years and

it has been involved in all aspects of issues relevant to this case.



2 The Power of Attorney was executed in favor of Mr. Gary Wright, Mr. Yves Damette and Mr. Russell Stockil.
According to Y. CD’s website, Gary Wright is the co-founder and chairman of Y. CO., Yves Damette was at that time
the Director of Yacht Management for Y.Co and its affiliates and Mr. Stockil is Director of Maritime Compliance for
Y.Co. and group affiliated companies, Y.Co. S.A.M, Y.Co. Group Pic and Y.Co. Group Ltd.


                                                        5
             Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 6 of 20



        8.       At the conclusion of the Financial Remedy Hearing on December 15, 2016, the

English Court awarded Ms. Akhmedova the Cash Award of GBP £350,000,000 (approximately

US $466.6 million). Farkhad was ordered by the English Court to pay the Cash Award by January

6, 2017.      The “Initial Money Judgment” of £125,569,492 plus interest and certain running

adjustments represents a portion Cash Award that does not constitute maintenance or support, and

which is enforceable under the RMI Money Judgment Recognition Act.

        9.       On December 20, 2016 the English Court also found that transfers of a 1) modem

art collection worth tens of millions of dollars and 2) the assets of Cotor,3 to entities in

Liechtenstein, including Qubo 1 and Qubo 2 “was simply the latest part of [Farkhad’s] attempts to

avoid his liabilities by purporting to transfer his assets to a new jurisdiction and thereby making

enforcement more difficult.” The English Court set aside these transfers on the basis that Qubo 1

and Qubo 2 “are no more than ciphers and the alter ego of [Farkhad]” and made the Qubo entities

liable for the judgment debt together with Farkhad.

        10.      On December 20, 2016 the English Court also issued a Freezing Order preventing

Farkhad and the other judgment debtors from dealing with his assets (whether in or outside

England and Wales), and ordering him to make financial disclosure of his assets.

        11.      Farkhad has not voluntarily satisfied any portion of the Cash Award, including the

Initial Money Judgment, and is currently in contempt of Court for breaching the terms of the

Freezing Order. He has instead continued to engage in a pattern of deception aimed at concealing

his assets and fmstrating Ms. Akhmedova in her efforts to enforce her rights as a UK judgment

creditor.




3 In 2012, Farkhad sold his interest in ZAO Northgas, a Russian oil company, for US $1,375 billion. Following the
sale, Farkhad the English Court found that he then transferred the bulk of the sale proceeds to Cotor.


                                                        6
          Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 7 of 20



        12.      On March 8, 2017 (while the Vessel and Farkhad were located within the United

States, specifically, Florida), in disregard of the Initial Money Judgment (under which Qubo 2 was

liable on the judgment debt together with Farkhad), and the English Freezing Order, Qubo 2

fraudulently transferred the Vessel to Straight Establishment. Attached as Exhibit 4 are true and

correct copies of RMI registration documents reflecting the transfer to Straight Establishment.

Straight Establishment is a Liechtenstein entity, which is operated from the same address as Qubo

2. Straight Establishment is the current registered owner of the LUNA,4 and has registered as a

foreign maritime entity as required under RMI law.

         13.     According to documents obtained from the RMI Registrar of Corporations, the

fraudulent transfer of the Vessel’s title to Straight Establishment in violation of the Freezing Order

was effected on behalf of Farkhad by key officers and directors at Y. CO., the Vessel’s current

manager. See Ex. 4.

        B.       The Straight Money Judgment

         14.     On March 21,2018, the English Court issued the Straight Money Judgment, which

extended the Initial Money Judgment to include Straight Establishment and Avenger Assets. The

English Court found that Straight Establishment was an alter ego of Farkhad and served as his

nominee. The English Court found that assets held and previously held in Straight Establishment’s

name, as well as assets held and previously held in Avenger Asset’s name, beneficially belonged

to Farkhad, including the Vessel which had been fraudulently transferred by Farkhad several times

during the English proceedings.




4 As of August 8,2018 Straight Establishment and its agents have been permanently enjoined from further transferring
ownership, control or possession of the LUNA by the High Court of the Marshall Islands though Farkhad has
established that he has violated such injunction by arranging to illegally tow the LUNA from Dubai thereby further
frustrating Applicant’s efforts to gain possession and control over the LUNA which was awarded to her by the English
court. Straight is similarly enjoined from encumbering the Vessel with any liens.


                                                         7
            Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 8 of 20



           15.   Additionally, on March 21, 2018, the English Court declared “with immediate

effect that Applicant is the legal and beneficial owner of the Vessel,” and ordered Farkhad and

Straight Establishment to transfer title to Ms. Akhmedova within seven days. The English Court

ordered that if the title transfer was not effected within seven days, Straight Establishment would

be liable to Ms. Akhmedova for a liquidated cash sum of $487,278,000. See Ex. 5 at Tf 82(2). The

English Court also extended the Freezing Order to apply to Straight Establishment and Avenger

Assets, and specifically applied to prohibit the “removal, disposal, charging and/or diminution in

value” of the Vessel. See id. at ^ 86.

           16.   On April 19,2018 the English Court issued a press release followed by a Judgment

issued on the same date, both annexed as Exhibit 5 hereto. The April 19 opinion and order issued

by Justice Eiaddon-Cave referred to as the “Approved Judgement,” in addition to granting further

relief to Applicant as a result of Straight’s failure to transfer title to Ms. Akhmedova as ordered,

recites the basis for the Court’s March 21, 2018 Straight Money Judgment. See Ex. 5. Justice

Haddon-Cave sets forth in detail his reasoning for finding Straight and Avenger to be alter egos of

Farkhad including his assessment of the evidence presented and includes a detailed organogram

showing Farkhad’s known affiliates and the transfers of estate property made between them. Ex.

5 at 21.

II.        The Dubai Proceedings

           17.   Following the issuance of the English Judgments as well as the Freezing Order

directed at Farkhad with respect to the Vessel, on February 7, 2018 Applicant filed an application

in the Dubai International Financial Centre Courts (hereinafter the “DIFC Court”) against Farkhad

and Straight Establishment (the owning entity of the Vessel), for recognition of the English

Judgments, and for an interim freezing order to prevent Straight Establishment from disposing of




                                                 8
         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 9 of 20



or transferring ownership of the Vessel. At the time of the DIFC application, the Vessel was in

Port Rashid, Dubai. On February 8, 2018 the Dubai Court issued an interim freezing injunction

on an ex parte basis, and ordered that the injunction order be served on Farkhad by registered mail

and email, and on Straight by registered mail and email via their registered agent in Liechtenstein.

On the basis of the DIFC Freezing Injunction, the Dubai onshore court (the “Dubai Court”) later

granted an interim arrest of the Vessel pending determination as to the parties’ claims in that Court.

        18.      The Vessel remains under arrest in Dubai, but Farkhad and Straight Establishment

have filed various challenges to the Dubai action.

III.          The Marshall Islands Proceeding

        19.      Applicant filed an action in the High Court of the RMI on July 10, 2018 (Case No.

2018-169) seeking recognition and enforcement of the two English Judgments entered in the

English Court in favor of Applicant, and against the alter egos of Farkhad Akhmedov. Specifically,

the registered owner of the Vessel, Straight Establishment is a foreign maritime entity registered

in the RMI, and the RMI Court has jurisdiction over the Maritime Administrator who maintains

the RMI vessel registry, to re-register the Vessel in Applicant’s name upon entry of judgment in

her favor and at the time sought emergency relief in the form of an injunction against the further

transfer of ownership, title or possession of the LUNA and sought the appointment of a receiver

pending recognition.

        20.      Applicant also filed a parallel action in the High Court of the RMI on July 10,2018

(Case No. 2018-168) pursuant to the RMI Supplemental Admiralty Rule D to adjudicate the

rightful owner of the Vessel, to obtain declaratory judgment as to title of the LUNA, and to seek

possession of the Vessel based on Applicant’s rightful ownership. This action is currently stayed

by the RMI Court pending resolution of the1 parallel action, Case No. 2018-169.




                                                  9
          Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 10 of 20



         21.    In connection with the Petition, Applicant requested the issuance of a temporary

restraining order and preliminary injunction preventing the transfer of ownership of the Vessel by

Straight Establishment during the pendency of the RMI action. On July 13, 2018, the RMI Court

entered a temporary restraining order enjoining Straight Establishment from “disposing of, selling,

transferring, encumbering, secreting or further exercising dominion or control over the Vessel to

the exclusion and prejudice of Petitioner, wherever the Vessel is located.”

         22.    On August 8, 2018, following substantial briefing between the parties, the court

entered an order finding that grounds existed for the issuance of a preliminary injunction against

Straight Establishment and its officers, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with them from “disposing of, selling,

transferring, encumbering, removing, paying over, conveying or otherwise interfering with the

vessel M/Y Luna... a vessel registered in the Marshall Islands, wherever located, during the

pendency of this action” (the “Preliminary Injunction Order”).

         23.    Applicant had also requested the appointment of a temporary receiver over the

Vessel to ensure that the Vessel was not destroyed, devalued or otherwise diminished by Farkhad

or Straight Establishment pending adjudication of the RMI and Dubai actions. On August 8,2018,

the RMI Court declined to appoint a temporary receiver based on his finding that at that time, an

emergency did not yet exist, as there was no indication at that time that the Vessel would leave

Dubai.     The Court further stated that “[i]f, however, the Dubai arrest is vacated or other

circumstances support the finding of an emergency, the Court will reconsider Ms. Akhmedova’s

request for a temporary receiver.” On January 4, 2018, Applicant filed a renewed motion for the

appointment of a receiver on the basis of emergency developments in Dubai, namely, that Straight

Establishment was seeking vacatur of the arrest of the Vessel on an ex parte basis, without notice




                                                10
         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 11 of 20



to Applicant or to the RMI Court, while contracting with a local tug to remove the Vessel from the

jurisdiction prior to Applicant being able to file an appeal in Dubai, or to obtain emergency relief

from the RMI Court. Applicant’s renewed motion is still pending in the RMI.

       24.     On November 2, 2018, the RMI Court entered an order denying Straight

Establishment and Qubo 2’s motion to dismiss, holding that it has personal jurisdiction over Qubo

2 and Straight Establishment as foreign maritime entities registered in the Republic pursuant to 52

MIRC Part I § 125(2)(d) and consistent with due process.

       25.     On November 26, 2018 Applicant moved for summary judgment recognizing and

enforcing the English money judgments against respondents Qubo 2 and Straight Establishment.

On January 3,2019, in connection with Applicant’s motion for summary judgment, the RMI Court

issued the Supplemental Briefing Order which authorized discovery by Applicant on several

issues, including whether there is a factual basis to support the English Court’s finding of alter-

ego and exercise of personal jurisdiction over Qubo 2 and Straight, such that the English Judgments

should be recognized in the RMI.

IV.    The Liechtenstein Proceeding

        26.    On May 12, 2017, a criminal proceeding was filed in Liechtenstein.                The

Liechtenstein proceeding, which is ongoing, can be summarized as follows. A criminal complaint

was submitted to the Federal Prosecutor in Liechtenstein against Mr. Farkhad Akhmedova, Cotor

and unknown offenders. Applicant alleges that Farkhad used Lichtenstein entities Qubo 1 and

Qubo 2 to hide assets from the English courts. In light of the asset transfers which took place close

to and in anticipation of the issuance of courts decisions in England, the complaint is based on the

argument of “obstruction of legal execution” in accordance with Section 162 Liechtenstein

Criminal Code. Information obtained pursuant to this 1782 discovery would be submitted as




                                                 11
        Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 12 of 20



appropriate to the Prosecutor who will consider whether such information about the timing, parties

and substance of transactions warrants criminal prosecution under the laws of Liechtenstein. The

discovery regarding any transfers prior to, during and after the Financial Remedy Hearing in

England concerning the LUNA, including evidence of conveyances between Liechtenstein entities

Qubo 2 and Straight after the freezing injunction was issued could be offered to support a criminal

action. I am advised that the nature of the criminal action initiated in Lichtenstein allows Applicant

to submit evidence obtained in support of violations alleged to have occurred by Farkhad Akmedov

and others.

       APPLICANT’S REQUEST FOR DISCOVERY PURSUANT TO 28 USC 1782

       27.        In this matter, discovery is sought in connection with Farkhad Akhmedov, a

judgment debtor of Applicant, and parties that are believed and/or known to be each an alter-ego,

mere cipher, successor-in-interest or fraudulent conveyee of Farkhad Akhmedov, including, but

not limited to:

    (i) Farkhad Akhmedov;


    (ii) Color Investment, S.A.;


    (iii) Qubo 1 Establishment;


    (iv) Qubo 2 Establishment;


    (v) Straight Establishment; and


    (vi)Avenger Assets Corporation


    (viii) Woodblade Limited




                                                  12
          Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 13 of 20



(collectively, the “Alter Ego Entities”).5

        28.      The several years of litigation in England have produced an extensive list of entities

affiliated with Farkhad, including but not limited to entities that he is known to control, has an

ownership interest in (direct or indirect), has employed to assist him in violating English court

injunctions, freezing orders, disclosure and turnover orders and has instructed to facilitate the

violation of the RMI injunction. These entities are known to make payments on Farkhad’s behalf

and/or hold his assets and have been created solely for such purposes. In addition, some of these

entities have or at one time owed money to Farkhad, or Farhkad owed money to them. As soon as

Applicant obtains relief against a known alter ego, Farkhad and those being instructed by him and

on his behalf create or utilize new entities to further Farkhad’s intentional violations of these

various court orders. The useful organogram contained in the April 19, 2018 press summary and

Judgment from the English Court shows the relationship between the various entities subject to

the order. See Ex. 5. The entities that are necessarily involved in this targeted discovery and

referred to as “Related Entities” are as follows;

         a) Tiffany Limited - (Isle of Man)

         b) Lucy Limited - (Isle of Man)

         c) Carolina Limited - (Isle of Man)

         d) Equiom (Isle of Man) Limited - Isle of Man

         e) Starspeed Limited

         f) WalPart Trust - Liechtenstein




5 It is expected that discovery will yield additional information supporting the English Court’s determination that the
Alter Ego Entities are in fact alter egos. Additionally, this discovery will demonstrate that yet-to-be-discovered
entities exist and are also alter egos, mere ciphers, successor-in-interest or fraudulent conveyees of Farkhad Akhmedov
and should be included as additional judgment debtors or the subject of supplemental relief in in the RMI, England
and other foreign jurisdictions as appropriate.


                                                          13
        Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 14 of 20



       g) Counselor Trust - Liechtenstein

       h) Stem Management Corp - Panama

       i) Sunningdale Ltd - Cyprus

       j) Sedell Finance Ltd - BVI

       k) The Akhmedov 2013 Discretionary Trust - Bermuda

       29.     In addition to the aforementioned entities, additional known individuals and entities

have been associated with the LUNA to such a degree and to require them to be the subject of this

discovery. These entities include:

       a) Y.Co. S.A.M.

       b) Y.Co. Group Pic

       c) Y.Co. Group Limited

       d) Russel Stockil

       e) Yves Damette

       f) Charles Birkett

       g) WalPart Tmst

       h) Counselor Tmst

       i) Luna Crew IC Limited

       j) Trident Trust Company (Guernsey) Limited

       k) Mubarak Marine LLC

       l) The Shipowner’s Mutual P&I Association (Luxembourg)

       m) Lloyds Register

       30.     The aforementioned individuals and entities have confirmed relationships with the

LUNA and transaction involving these entities referencing the LUNA (IMG No. 1010222) during




                                                14
            Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 15 of 20



the period from January 1, 2015 to present are relevant and material and are sought as part of this

application.

        31.      The current manager of the Vessel, the Yacht Company (“Y. CO.”), has been

managing the LUNA for several years and it has been involved in all aspects of issues relevant to

this case. A true and correct copy of an invoice from Y.CO. to Avenger is annexed hereto as

Exhibit 6, which serves and an exemplar of the types of transactions sought relating to Y.CO. and

the Luna’s “corporate” owners over the past years, which include Avenger, Stern, Qubo 2 and

Straight.

        32.      A sampling of information gathered from open sources and produced in response

to subpoenas served on third parties in Florida and Texas is annexed hereto as Exhibit 7 (Bates

Nos YCO 0004-0009). As of January 1, 2017, as confirmed by Y.CO. Bates No. 0004, Farkhad’s

son Temur has become involved in assisting Farkhad with the LUNA and Y.CO. Bates No. 0007

confirms that the principle [Farkhad] and his new family were onboard during February and March

2017 while the Vessel was in the United States and that Farkhad was in full control of the Vessel

including the timing of any inspections.

        33.      One of the companies used by Farkhad to pay the crew is Luna Crew IC Limited.

An exemplar of an invoice is annexed hereto as Exhibit 8. LUNA IC Crew Limited is run by

Trident Trust.

        34.      Mubarac Marine is the company that would have arranged, at the request of

Farkhad or his agent, to tow the LUNA from Dubai using the tug Duma in violation of the RMI

injunction. The LUNA is insured by Shipowner’s Mutual P&I Association (Luxembourg) who

would have likely issued an invoice in U.S. Dollars for the tow insurance and a record of such




                                                15
         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 16 of 20



payment by the agent of the Vessel is relevant. Annexed as Exhibit 9 are supports for this

information.

        35.     To the best of my knowledge and belief, and based on my experience in obtaining

bank account, loan, investment and U.S. dollar wire transfer records, each of the New York Banks

from which discovery is sought - American Express Bank Ltd New York, Bank of America, N. A.,

Bank of New York Mellon, BNP Paribas S.A., Barclay’s Bank PLC, Citibank, N.A.,

Commerzbank AG, Credit Suisse Deutsche Bank AG, HSBC Bank (USA) N.A., J.P. Morgan

Chase Bank, N.A., Societe Generale, Standard Chartered Bank, UBS AG and Wells Fargo Bank

N. A - is a participant in the Clearing House Interbank Payment System (CHIPS), which, according

to the Clearing House Payments Company LLC’s website is the largest private-sector U.S. dollar

funds transfer system in the world.6

        36.      In my experience, the New York Banks keep electronic records of U.S. dollar fund

transfers and transfers made or converted into other currencies where the foreign customers of the

New York Banks maintain such other currency accounts and are able to easily search and produce

these records. These records are not of the accounts of defendants themselves but independent

third party records that often confirm or contradict information provided by the parties to the

foreign litigations.

        37.      Applicant, as a result of information generated as part of the Financial Remedy

Hearing in England, has some information identifying banks and accounts previously used by

Farkhad and his known alter egos and due to the intentional violation of the English disclosures




6 See The Clearing House,
https://www.theclearinghouse.Org/~/link.aspx7_icU8AD293lB0ED0468DB096332DA183241B&_z=z (last visited
Jan. 10, 2019) (generally describing the CHIPS system), The Clearing House, https://www.theclearinghouse.org/-
/media/new/tch/documents/payment-systems/chips_participants_revised_05-29-2018.pdf (last visited Jan. 10, 2019)
(providing a list of participants, including the New York Banks.


                                                      16
        Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 17 of 20



orders non-disclosure and the Freezing Injunction, Farkhad has, for the time being, employed

additional agents and companies to further transfer and hide marital assets.       The companies

Farkhad created and controls and jurisdictions that Farkhad are connected with foreign banks and

financial companies that have relationships with certain correspondent banks. Because Farkhad

uses paying agents and cipher companies to transfer funds Applicant does not know all the foreign

banks in the world that Farkhad and his Related Parties do business, however the New York Banks

that were selected are known to do business with Dubai, Liechtenstein, and the United Kingdom,

and more specifically act as correspondent banks for foreign banks located in these jurisdictions

including those specifically known to Applicant. The wire-transfer records should identify U.S.

dollar wire-transfers where the Alter Egos and Related Entities and other known affiliated

companies are listed as originator or beneficiaries, or otherwise referenced in the transaction.

       38.    As a result of the investigations performed by Applicant and based on evidence

submitted to the English High Court during the Financial Remedy Hearing a freezing order was

issued in the High Court of Justice, Family Division, a copy of which is attached hereto as Exhibit

10. The Freezing Order identifies at pages 4-7 the alter egos and related entities and collective

property that was deemed to be part of the marital estate including numerous bank accounts and

sub-accounts in several jurisdictions held with UBS and its many affiliates, ALFA Bank,

International Bank of Azerbaijan, LOT Bank (and affiliates), investment accounts, share holdings,

numerous works of art including those by Warhol, Rothko, Klein and others, a plane, a helicopter,

an Aston Martin Virage Vantage Coupe automobile and numerous Holland & Holland shotguns.

For the most part. Applicant has through the years and via the English Courts identified the

accounts and assets forming the marital estate a portion of which was awarded to her.              The

discovery sought herein is not for the sole or even primary purpose of identifying assets as part of




                                                 17
        Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 18 of 20



a pre-judgment attachment remedy. Rather, the requested discovery is primarily intended to show

the alter ego relationships between the known entities, show that equitable veil piercing in England

and the RMI is appropriate based on the factual evidence, and that various entities controlled by

Farkhad continue to violate court orders and injunctions and act as mere ciphers to hide the assets

belonging to Farkhad.

       39.     ALFA Bank, International Bank of Azerbaijan, LGT Bank have direct relationships

with NY located intermediary banks. These relationships are with NY-located intermediaries

including, but not limited to, Citibank N.A., Standard Chartered Bank, The Bank of New York

Mellon, Deutsche Bank Trust Co Americas and JPMorgan Chase Bank N.A. In addition, LGT

Bank has its affiliate company, LGT Capital Partners (USA) Inc., located in New York.

       40.     Accordingly, these wire-transfer records will generate a more definitive picture of

the use of Farkhad’s foreign bank accounts and assets and to link Farkhad, the judgment debtor,

to his trading partners and counterparties that are doing business internationally and to determine

whether assets are being co-mingled among the Alter Egos and other companies in violation of

several freezing orders and the RMI injunction. In turn, such information will inform Applicant

whether the Related Parties are exhibiting sufficient fund transfer activity to be considered alter-

egos, successors-in-interest, mere ciphers, or fraudulent conveyees at which point Applicant would

seek to have them added as judgments debtors in England and in the other pending foreign

proceedings.

        41.    The above-mentioned foreign proceedings are and will be adjudicative in nature

because by their very nature they require the foreign court to determine whether one or more of

the Related Parties is an alter ego of Farkhad Akhmedov (a finding that will only be made based

on the parties’ supplemental briefs that were ordered by the RMI Court), whether such identified




                                                 18
         Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 19 of 20



transfers violated the English Freezing order, or whether the transfers identify additional entities

that should be added as judgment debtors in the English Proceeding via additional motion practice

and evidentiary hearings.

       42.     As such, Applicant respectfully requests the Court grant her request for discovery

pursuant to 28 U.S.C. § 1782 to obtain information concerning the Alter Egos’ and Related Parties’

financial transactions.

       43.     Obtaining this information will require: a subpoena requiring production of

financial records and wire processing records maintained by the New York Banks which reference

the Alter Egos and Related Parties, all of which documents are believed to be located in the United

States and accessible from offices located within this District.

        44.    An expedited ruling from this Court on this Petition is sought. The reason for the

request for an expedited ruling is to enable Applicant to comply with the deadlines set forth in the

recent Supplemental Briefing Order entered by the High Court of the Marshall Islands on January

3, 2019, and authorizing discovery by Applicant on alter ego issues by January 31, 2019, and

ordering submission of supplemental briefing by February 13, 2019. See Ex. 1.

        45.     Applicant therefore seeks an order requiring the New York Banks to respond to

subpoenas within fourteen (14) days of service. As such, Applicant respectfully requests a ruling

by this Court on this Application on or before January 18, 2019.

        46.     In addition to the request for an expedited ruling Applicant requests that it be given

additional time to provide notice to the Alter Egos of this application and any ex parte order until

after the subpoena is served and the documents are produced by the third parties. Applicant will

provide the Alter Egos and their foreign counsel in the RMI a copy of the order and all discovery

prior to submitting any such information to the RMI Court. A similar request to briefly stay notice




                                                  19
          Case 1:19-mc-00026-JPO Document 3 Filed 01/16/19 Page 20 of 20



under Rule 45 was granted in a related 1782 action brought by Petition in the U.S. District Court

for the Southern District of Texas. Attached as Exhibit 11 is a copy of the U.S. District Court for

the Southern District of Texas order allowing delayed notice to counsel for the defendants in the

RMI action. Notice of the subpoena and copies of the records received were provided to RMI

counsel for Straight and Qubo 2. Applicant seeks an order to allow the same process to occur here.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          New York, New York
                January 16, 2019



                                                        James H. Power




                                                   20
